IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   June 4, 2008
                                 No. 07-11311
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL WAYNE PARRISH

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:03-CR-3-ALL


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Michael Wayne Parrish
raises arguments that are foreclosed by United States v. Hinson, 429 F.3d 114,
119 (5th Cir. 2005), which held that a defendant is not entitled to a jury trial to
determine whether the terms of supervised release have been violated. The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
No. 07-11311




     2